UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-53452 ISLAND BREEZE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 27-1742696 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 211 Benigno Blvd. Suite #201, Bellmawr, NJ (Address of principal executive offices) (Zip Code) (856) 931-1505 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. As ofMay 1, 2011, the registrant had outstanding 26,917,127 shares of Class A Common Stock and 16,110,500 shares of Class B Common Stock. Table of Contents ISLAND BREEZE INTERNATIONAL, INC. FORM 10-Q FOR THE QUARTER ENDED March 31, 2011 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 5 Consolidated Balance Sheets 5 Consolidated Statements of Operations 6 Consolidated Statements of Changes in Stockholders Equity 7 Consolidated Statements of Cash Flow 13 Notes to Consolidated Financial Statements 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4 Controls and Procedures 32 PART II OTHER INFORMATION Item 1. Legal Proceedings 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits and Reports on 8-K 34 Table of Contents Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 Information included in this Form 10- Q may contain forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Island Breeze International, Inc. (“We”, “Our” or the “Company”) to be materially different from the future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations, are generally identifiable by use of words "may," "should," "expect," "anticipate," "estimate," "believe," "intend" or "project" or the negative of these words or other variations on these words or comparable terminology. Forward-looking statements are based on assumptions that, although we believe are reasonable, may be incorrect, and there can be no assurance that any projections or other expectations included in any forward-looking statements will come to pass. Our actual results could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. Explanatory Note. As used in this report, unless the context otherwise requires, the words “we”, “our” and “us” and words of similar import refers to Island Breeze International, Inc. and its solely owned Cayman Island subsidiary Island Breeze International (“IBI”).Since virtually all of our assets and operations are conducted through IBI, the discussions of our business and the risks we face and our historic economic performance, which are subsequently presented in this Form 10-Q, relate primarily to IBI.Specific discussions or comments relating to Island Breeze International will reference “IBI,” and those relating to Goldpoint Resources, Inc. our predecessor company, will reference “Goldpoint”. 3 Table of Contents Prelude We were formerly an exploration stage company named Goldpoint Resources, Inc. (“Goldpoint”), which owned an option to acquire a mineral claim in Clark County, Nevada. GoldPoint was incorporated on June 29, 2007, under the laws of the State of Nevada.Prior to June 12, 2009, GoldPoint did not make any significant purchases or sale of assets, nor was it involved in any mergers, acquisitions or consolidations. Prior to such date, Goldpoint was an exploration stage corporation.It intended to be in the business of mineral property exploration and had the right to conduct exploration activities on one property. Immediately prior to June 12, 2009, GoldPoint had one Officer and two Directors and no employees. As of June 12, 2009, Olympian Cruises, LLC (“Olympian”), a Delaware limited liability company, acquired control of Goldpoint in a transaction we refer to herein as the “Share Exchange” or the “Reverse Acquisition”.As of such date, Goldpoint issued 30,000,000 shares of its common stock (or approximately 77.8 % of Goldpoint’s common stock outstanding on that date) to Olympian.In return for such issuances of shares, Goldpoint received all of the outstanding shares of capital stock of IBI, a privately held exempt Cayman Islands company.Thus, IBI became Goldpoint’s wholly-owned subsidiary and the business of the subsidiary became its only operations. Under the agreement relating to the Share Exchange (the “Exchange Agreement”), Goldpoint was required to merge into a newly formed Delaware corporation, thereby becoming a Delaware corporation, change its name to Island Breeze International, Inc. and change its authorized capital stock to 100,000,000 shares of Class A Common Stock, par value $0.001 per share, 16,110,500 shares of Class B Common Stock, par value $0.001 per share and 1,000,000 shares of preferred stock, par value $0.001 per share. It was originally contemplated that the Merger would occur prior to the consummation of the Share Exchange and that 13,889,500 shares of Class A Common Stock and 16,110,500 shares of Class B Common Stock would be issued to Olympian on consummation of the Share Exchange.However, in order to facilitate the closing of the Share Exchange, Goldpoint and Olympian agreed to effect the Merger after the consummation of the Share Exchange rather than beforehand.The Merger occurred on September 15, 2009 and after consummation of the Merger, Olympian exchanged 16,110,500 shares of Class A Common Stock for an identical number of shares of Class B Common Stock. The Class A and Class B Common Stock are substantially identical except that holders of Class A Common Stock have the right to cast one vote for each share held of record and holders of Class B Common Stock have the right to cast ten votes for each share held of record on all matters submitted to a vote of holders of common stock. The Class A Common Stock and Class B Common Stock vote together as a single class on all matters on which stockholders may vote, including the election of directors, except when class voting is required by applicable law.As a result of the Merger, Goldpoint’s outstanding common stock automatically became Class A Common Stock on a 1 for 1 basis. The Company’s activities since the closing of the Share Exchange have been focused on developing entertainment (including gaming) cruises to nowhere, the development of which is the historic business of IBI. As of December 31, 2010, the Company owned one vessel, which it expects to substantially renovate and equip with gaming, restaurant and entertainment related equipment. On May 7, 2010, the company sold the Casino Royale, which it had previously owned.The company iscurrently evaluating port locations in East Asia and the United States for the establishment of its initial cruise operations. On August 14, 2009, IBI, the Company’s wholly-owned subsidiary, formed a new wholly-owned subsidiary named Island Breeze International Asia Limited, a Hong Kong corporation. IBI may utilize this corporation to operate certain entertainment cruises in Asia, if such cruises are launched. From inception through the date of this filing there has been no activity in this corporation. (Since only our Class A Common Stock is registered under the securities laws or is publicly traded, all references in this Report to our common stock refers to our Class A Common Stock unless specifically noted otherwise.) 4 Table of Contents PART 1 FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ISLAND BREEZE INTERNATIONAL, INC. (A Development Stage Enterprise) Consolidated Balance Sheets March 31, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Other receivables Prepaid expenses Total current assets Property and equipment, net Gaming, entertainment equipment, and furniture not in use Vessel under renovation - m/v Island Breeze (ex Atlantis) Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Accrued interest - related parties Accrued interest Derivative liability - Notes payable - related parties Notes payable - others Convertible notes payable - related parties - Convertible notes payable Total current liabilities Stockholders' equity Preferred stock, $0.001 par value, 1,000,000 authorized, none issued and outstanding at March 31, 2011 and December 31, 2010, respectively - - Class A common stock: $0.001 par value; authorized 100,000,000; 26,917,127 and 26,242,082 issued and outstanding at March 31, 2011 and December 31, 2010, respectively Class B common stock: $0.001 par value; 16,110,500 authorized, issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit during development stage ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statement 5 Table of Contents ISLAND BREEZE INTERNATIONAL, INC. (A Development Stage Enterprise) Consolidated Statements of Operations (Unaudited) September, 27 2006 (inception) to Three Months Ended March 31, March 31, Revenues $ - $ - $ - Cost of Revenues - - - Gross profit - - - General, and administrative expenses Operating loss ) ) ) Nonoperating income (expenses): Impairment of vessel and equipment - ) ) Loss from revaluation of derivative liability - - ) Loss on sale of equipment - - ) Interest income 3 - Interest expense ) ) ) Loss before income tax expense ) ) ) Income tax expense - - - Net Loss $ ) $ ) $ ) Net loss per share, basic $ ) $ ) Net loss per share, diluted $ ) $ ) Weighted average number of shares of common stock outstanding, basic Weighted average number of shares of common stock outstanding, diluted See Notes to Consolidated Financial Statements 6 Table of Contents ISLAND BREEZE INTERNATIONAL, INC. (A Development Stage Enterprise) Consolidated Statements of Changes in Stockholders' Equity (Unaudited) Accumulated Deficit Common Stock Additional During Shares Amount Paid-In Development Class A Class B Class A Class B Capital Stage Total September 27, 2006 (Inception) $ $ $ ) $
